OPINION OF THE COURT
PER CURIAM:
The Record is remanded to the Court of Common Pleas of Schuylkill County for appointment of counsel and an evidentiary hearing to determine whether defendant-appellant waived his right to file post-verdict motions. If such right has not been effectively waived then post-verdict motions should be filed nunc pro tunc. If the filing of such post-verdict motions has been waived then an evidentiary hearing should be held to determine defendant-appellant’s allegation concerning ineffective assistance of counsel. Following disposition of these motions by the trial court, appellate review shall be available.